 KINTER BROTHERS,INC.199Kinter Brothers,Inc., United Food Service, Inc.'andRetail Store Employees Union Local 880, RetailClerksInternationalAssociation,AFL-CIO.2Case 8-CA-4717June24, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS JENKINSAND BROWNOn February 8, 1968, Trial Examiner George J.Bott issued his Decisioninthe above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged inthe complaint, and recommending that the com-plaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and supporting brief,and theCharging Party filed cross-exceptions and support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs,and the entire record in the case,and herebyadopts the findings, conclusions, and recommenda-tionsof the TrialExaminer.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.'Name of Respondent as amended at hearing.2Name of Charging Party as amended at hearing.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE PROCEEDINGGEORGE J. BoTT, Trial Examiner: Upon a chargeof unfair labor practices filed on August 8, 1967,againstKinterBrothers,Inc.,'hereincalledRespondent Kinter, the General Counsel of the Na-tional Labor Relations Board issued a complaintand notice of hearing dated September 26, 1967, inwhich he alleged that Respondent Kinter Brothershad engaged in unfair labor practices in violation ofSection 8(a)(1), (3), and (4) of the National LaborRelations Act, as amended, herein called the Act.The complaint also alleged that United Food Ser-vice, Inc., herein called Respondent United, was asuccessor employer to Respondent Kinter Brotherswith respect to the operation of a food store inMentor, Ohio, formerly operated by RespondentKinter.2Both Respondents filed answers, and ahearing was held before me in Cleveland, Ohio, onNovember 27 and 28, 1967, at which all partieswere represented. Subsequent to the hearing, allparties filed briefs which I have carefully con-sidered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTION OF THE BOARDRespondent Kinter is an Ohio corporation whichhad its principal place of business in Mentor, Ohio,where it owned and managed a store and was en-gaged in the retail sale of groceries and meat untilAugust 13, 1967, when it transferred possession ofitsMentor store pursuant to a sales agreement withRespondent United entered into on July 31, 1967.Annually, Respondent Kinter, in the course andconduct of its business, derived in excess of$500,000 from retail sales of its products. In excessof $10,000 worth of said products were transportedannually to Respondent Kinter's store from enter-prises located in the State of Ohio, which enter-prises had received said products directly from out-side the State of Ohio. Respondent Kinter con-ceded, and I find, that at all material times herein,itwas an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.RespondentUnited is an Ohio corporation whichowns and manages a food store in Mentor, Ohio,where it is engaged in the retail sale of groceriesand meats. By projection, Respondent United will,in the period commencing July 31, 1967, and end-ing July 30, 1968, derive gross receipts from thesale of food products in excess of $500,000. Addi-tionally,during the same period, food productsvalued in excess of $10,000 will be transported toRespondent United's Mentor store from enterpriseslocated in the State of Ohio, which enterprises hadreceived said products directly from outside theState of Ohio.Respondent United admits, and I find, that it isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.' [See fn. 1 of the Board Decision. Ithe complaint did notallegethat it committed any unfair labor practices,although,as indicated,Respondent United was alleged to be a successoremployer.172 NLRB No. 31 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDRetail StoreEmployees Union Local880, RetailClerksInternationalAssociation,AFL-CIO, is alabororganization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesBefore it sold its assets to Respondent United onJuly 31, 1967, Respondent Kinter operated a self-service grocery and meat market in Mentor, Ohio,and James Harold Kinter,the president of the cor-poration,was its virtual owner and manager of alloperations.3 Respondent Kinter's store included ameat department which at various times employedas many as two meatcutters and one meatwrapper.The Union began to organize Respondent Kinter'semployees in July 1965, and upon charges andamended charges of unfair labor practices, andafter three hearings before a Trial Examiner of theBoard who issued his decision on March29, 1967,the Board,on August 16, 1967, found that Respon-dent Kinter had violated Section 8(a)(1) of the Actby threatening, interrogating, and polling its em-ployees and granting them a bonus;had dis-criminated against certain employees in violation ofSection 8(a)(3), (4), and (1) of the Act; and hadrefused to bargain with the Union in violation ofSection 8(a)(5) of the Act."Mrs. Helen Kolesar,the alleged discriminatee inthis case, was working as a meatwrapper during theUnion's effort to organize Respondent Kinter. Inthe earlier case, the Board found, in agreementwith the Trial Examiner,that Respondent had dis-criminatorily reduced Kolesar's hours from 33 to22 in July1965. Kolesar's hours were subsequentlyincreased to 40 a week after a meatcutter quitRespondent,but Respondent reduced her hoursagain,this time to 16 a week, in July 1966 after ithired a second meatcutter. Contrary to the TrialExaminer,the Board found that this second reduc-tion was illegally motivated too, and in violation ofSection 8(a)(1), (3), and(4) of the Act.'Kolesar testifiedagainon November 14, 1966, inthe last of the three hearings in the earlier case. Atthe time she was still employed as a meatwrapper,working 16 hours a week. On or about January 1,1967, Kolesar's hours were reduced to 8, or 1 day as Kinter wasknown toemployees as Harold Kinter andwill be referred toas such.'Kinter Brothers, inc.,167 NLRB 57, of whichItake administrativenotice.s The second reductioninKolesar'shours of employment took placeafter she testifiedin thefirst of threehearings inthe previouscase, and thatis the basis for the Section8(a)(4) finding.The department in which Kolesar worked, however,has beeneliminated andallmeat cuttingand wrapping is done centrally at anotherof Respondent United's stores.Kinter employed approximately eight ornine employees when it soldits business.week, and on or about February 23, 1967, her em-ployment ceased.The complaint in this case alleges that Kolesar'shourswere reduced and her employment ter-minated because she had given testimony under theAct and had engaged in union activity. RespondentKinter contends that Kolesar was not terminated,but laid off for good economic reasons, and thather layoff and the previous reduction in her work-ing hours were both based on business conditions.Respondent Kinter sold its inventory and otherassetsto Respondent United on July 31, 1967, andonAugust 14 Respondent United commencedoperating the store at the same location with a fewof Respondent Kinter's employees and more of itsown, and in pretty much the same way as Kinterhad.' General Counsel contends that United is asuccessor employer, within the meaning of certaincases, responsible for remedying its predecessor'sunlawful conduct under the doctrine established bythe Board inPerma Vinyl Corporation, Dade PlasticCo.,andU.S.Pipe and Foundry Company,164NLRB 968. Respondent United contends, on theother hand, that it is not a successor, and thatPerma Vinylis inapplicable in any case.B.The Alleged Discriminatory Reduction inWorking Hours and Termination of Helen KolesarSometime during the payroll period endingJanuary 1, 1967, Kolesar began to work 8 hours aweek rather than 16. She testified that, sometimeduring the middle of December 1966, or at thebeginningof the following year, Conti, the meat-cutter who normally told her at the end of the daywhen to report for workagain,started to use heronly 1 day a week.? This practice continuedduringJanuaryand early February.Kolesartestified that after she completed her last day ofemployment on February 13 and,as usual, askedConti when she should return, he told her thatHarold Kinter, Respondent'spresident,had toldhim that they would need Kolesar no longerbecause"work was slow," but that she would becalled when needed.Kolesar said she made two subsequent attemptsto find out if work was available at Respondent be-fore she sought another job. She testified that shesent her son Robert to Respondent's store on Sun-day, February 19, to make inquiries,and he spokewith Sabor,the produce manager,who appeared to'Kolesar's pay stubs which are in evidenceas G C.Exh 3 seem to beslightly incomplete and somewhat inconsistent with her testimony Thereare no pay stubs for the weeks ending December 18 and 25,1966, for ex-ample,which is an additional reason for not finding that the reduction inhours may have occurred in "the middlepart ofDecember" as she sug-gestedAs a matterof fact,Kolesar testified that between the payrollperiods ending December19, 1966,and JanuaryI,1967, she "workedextra hours"because one of the meatcutters was ill. The exhibit also showsthat Kolesar worked2 daysduring the week endingJanuary8, and this mayverywell be the time she was used during the meatcutter's illness KINTER BROTHERS,INC.201know nothing about the matter,but volunteered theinformation that Kolesar would be called in to workif she were needed.8 On the following Thursday,February 23, Kolesar telephoned Conti and askedabout work. Conti left the telephone, she said, and,when he returned he told her that Kinter said thatshe was not needed and they "didn't want (her) tocome in yet." Kolesar never got in touch withRespondent Kinter again,and she said that norepresentative of Respondent ever tried to reachher to offer her employment.On March 10, 1967, Kolesar began to work foranother employer on a 40-hour week basis, and shewas still employed at that employer'smarket on thesame basis at the time of the hearing.She said shedid not tell Respondent Kinter that she had ob-tained full-time employment elsewhere because sheexpected to be called back to work for Respondent.Respondent's president Kinter, testified that fromNovember 1966 to February 1967 sales declinedsteadily in all departments, and records in evidenceshow that sales in the meat department inDecember 1966 were approximately 25 percentlower than they were in November 1966. Kintersaid that because of the decline in business it wasnecessary to lay off Kolesar, which, contrary to herversion, he claimed he did personally on February6, 1967. According to him, he told Kolesar thatbecausesaleswere down he would have to lay heroff temporarily but that he would call her backwhen business improved. Kinter explained thereduction in Kolesar's hours on the same basis. Thisoccurred, according to him, on January 1, 1967,when she was cut back from 2 days of employmentto 1.Although Kolesar had testified that she was laidoff by Conti on February 13 and that no storerepresentative tried to reach her thereafter to haveher return to work, Kinter testified that there wereactually three efforts made to provide her withwork after February 6, the date on which he saidthe layoff occurred. The first attempt was made inthe very week he laid Kolesar off, he said, by Conti,in hispresence. He heard Conti ask Kolesar if shecould work that day, and Conti told him after hisconversation with her that she could not report forpersonal reasons. On the following Monday, whichKintererroneouslythoughtwasFebruary 11,Kolesar was againcalled for work by Conti, and shereported and worked that day.9The thirdand lastoffer of employment toKolesar was made by Kinter personally, he said, onMarch 12, 1967, after a butcher named Ely quit hisemploy.Kintertestifiedthathe telephonedKolesar's home and spoke with her son Robert whotold him that Mrs. Kolesar was not there. Kintersaid he told Robert that he wanted his mother tocome in to work, but that Robert stated that hismother "wasn't interested; she already had a job."Neither Conti nor Kinter tried to reach Kolesaragain.Shortly thereafter, Kinter placedan ad in alocal newspaper for an employee for the meat de-partment, and hired Ann Flynn on March 19. Hetestified that Flynn worked 40 hours a week and,likeEly, cut and wrapped meat. He said Kolesarwas unable to cut meat because of a physical han-dicap, and that he had no need for a wrapper on a40-hour basis after March 10.General Counsel contends that the reduction inKolesar's hours after the November 1966 hearing inthe earlier case and her subsequent termination wasnothing less than a continuation of Respondent'scampaign engaged in for the purpose of "freezingout" all union adherents. In support of his positionhe relies heavily on the Board's findings in theprevious case, and urges that Kinter's testimony isno more entitled to credence in this case than itwas in the first, where the Board did not accept hiseconomic defense regarding the reduction inKolesar's hours on two occasions.Ihave carefully considered the findings in theprevious case and, although there are similarities inthe events as they relate to Kolesar, there are somesignificant differences. These differences and myinability to say either on the basis of Kinter'sdemeanor or any glaring defects in his account thathe is not to be credited lead me to conclude thatGeneral Counsel has not established by a preponde-rance of the evidence that Respondent Kinter wasmotivated by discriminatory considerations when itreduced Kolesar's hours to 8, and subsequently laidher off subject to recall.First of all, in the previous case, Kinter's explana-tion for the reduction in Kolesar's hours on theground thatsalesin the meat department had fallenoff was rejected by the Board, in part at least,because he had offered "no details or substantia-tion" to support his testimony, but, in this case,salesrecords in evidence show that there was a sub-stantial drop in meat department sales in Decemberand no improvement thereafter. I find that therewas a reduction in sales, as Kinter testified, not onlyin the meat department, but storewide.Second, although this point is not of major im-portance, Kolesar received a 10-cent-an-hour raisein January 1967, which was after she testified in theNovember 1966 hearing, and this is some evidencethat Respondent was not out to get her because ofher testimony, as the complaintalleges.Moreover,when one of the meatcutters became ill inDecember 1966, Kolesar was given extra work, andthis too was shortly after she had testified.Third, I credit Kinter's testimony that, twice afterhe laid Kolesar off, Conti telephoned her and asked8 Sabor's title does not mean that he was a supervisor,and there is no"Monday was February 13, which Kolesar had said was her last day ofevidence that he was.He is also described elsewhere in the record as aemployment,and the day on which Conti had told her not to report again"stock man."Some weeks after the sale to Respondent United,he wasunless notified.made assistant store manager. 202DECISIONS OF NATIONALher to come back to work. If Kinter was bent on"freezing out" Kolesar, he would have no reason touse her at all after he laid her off on February 6,and thus drag out the matter. This apparent vacilla-tion actually is evidence that Kinter was utilizingKolesar's services only when business requirementsindicated it.Fourth, as I have already suggested, Kinter'soverall testimony does not appear defective in re-gard to demeanor, plausibility, or recall. In view ofthe time elapsed from alleged discriminatory reduc-tion in hours to the filing of the charge (8 months)and because Kinter is no longer in business, I at-tribute his difficulty with dates and other details tonormal fading caused by the passage of time. Con-trary to General Counsel's contention, Kinter'sstumbling on dates of occurrences is just as con-sistentwith the theory that his testimony was un-rehearsed and that he was making an honest effortto remember as it is with attempted distortion.1° Inany case,there is nothing to persuade me thatKolesar's memory was any better than Kinter's aftersuch a lapse of time.Finally, consistent with his earlier offers of em-ployment to Kolesar only when she was neededafter her layoff, Kinter sought to reemploy her inMarch 1967, when Ely, one of the two meatcutters,quit,and, being advised that Kolesar was unin-terested in employment with him, hired anotherperson.Imake these findings on the basis of Kin-ter's uncontradicted testimony that he telephonedKolesar's home on March 10, spoke with her son inher absence,told him he wanted his mother to get"'For example,Kinter said a certain date was aMondaywhen it was not,and hefirst testifiedthat hetelephonedKolesar's homeon February 12 toask her tocome to work" The charge was filedon August8, 1967. andthere is no evidence thatKolesar's hours were reducedat all during the Section10(b) periodbecause therecord clearly showsthat her hourswere cutno later thansometime during thepayroll periodending JanuaryIor 17, 1967.GeneralCounsel,conceding that there was a 6-month limitation problem under theLABOR RELATIONS BOARDin touch with him about coming to work, but wasinformed by him that his mother was working el-sewhere, which was a fact, and was not interested.Ann Flynn, the person Kinter hired, cut meat in ad-dition to wrapping, and it appears, therefore, thatshe replaced not only Ely, the meatcutter, butKolesar too.The case is close, mainly because of the Board'sfindings in the previous case regarding discrimina-tion against Kolesar the second time, but, prin-cipally on the basis of the above considerations,and on the record in the whole case, I find thatRespondent Kinter did not violate Section 8(a)(1),(3), and (4) by reducing Kolesar's hours of employ-ment and later laying her off, as alleged in the com-plaint."CONCLUSIONS OF LAW1.Respondents are employers engaged in com-merce within the meaningof Section 2(6) and (7)of the Act.2.The Unionisa labor organizationwithin themeaning of Section2(5) of the Act.3.RespondentKinter didnot violatethe Act asalleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin the case, I recommend that the complaint bedismissed in its entirety.Act, stated that the date of February 9, fixed in the complaint as thebeginning of the alleged discrimination,was chosen as "an arbitrary datewithin the 10(b) period." In view of my disposition of the case on themerits, I finditunnecessary to determine whether or not, if this third reduc-tion in hours is merely a continuation of Respondent's original discrimina-tion against Kolesar, the charge in this case is timely or even needed at allSeeWinn-Dare Stores, Inc ,147NLRB788,TheDavisFireBreed Cont-party, 131 NLRB 393